MEMORANDUM **
California state prisoner Claude Withers appeals from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Withers contends that the Board of Prison Term’s 2003 decision to deny him parole was not supported by “some evidence” and therefore violated his due process rights. The only federal right at issue in the parole context is procedural, and the only proper inquiry is what process the inmate received, not whether the state court decided the case correctly. See Swarthout v. Cooke, — U.S.-,-- -, 131 S.Ct. 859, 862-63, 178 L.Ed.2d 732 (2011); Pearson v. Muntz, 639 F.3d 1185 (9th Cir.2011). Because Withers raises no procedural challenges, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.